DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 September 2021 and 08 March 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi (JP 6265685 B2) in view of Jeong et al. (KR 10-2020-0034897.)
Regarding claim 1,
	Yokouchi discloses an inkjet printing device comprising: 
a print head [200 in figs. 1 and 5] including nozzles [280 in figs. 4-5] that discharge an ink; 
a dipping bath [14 in fig. 1] in which the print head is immersed and which includes a suction solution [cleaning liquid 12 in fig. 1]; and 
a suctioning part [22 in fig. 1] which is connected to the print head and suctions the suction solution along with the ink remaining in the print head [paragraphs 0016-0021.]

However, Yokouchi fails to expressly disclose the ink including light emitting elements.
Jeong teaches an inkjet printing apparatus [1000 in fig. 1] comprising print head unit [800/810 in fig. 2] including a plurality of nozzles [820 in fig. 2] for discharging ink [30 in figs. 2 and 4a] including a plurality of light emitting elements [dipoles 31 in fig. 4a; paragraph 0017] and a solvent [32 in fig. 4a; paragraph 0053.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yokouchi invention to include ink that includes light emitting elements as taught by Jeong for the purpose of providing an inkjet printing apparatus capable of easily aligning dipole orientation directions to get an improved printing operation with better quality when manufacturing a display device.

Regarding claim 6,
	In the obvious combination, Yokouchi further discloses wherein the dipping bath includes the suction solution and is provided separately from the print head [fig. 1.]
Regarding claim 7,
	In the obvious combination, Yokouchi further discloses wherein the suction solution is the ink or a solvent included in the ink [cleaning solution from tank 16 in fig. 1; paragraph 0017.]

Claims 2-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi as modified by Jeong in view of Okamoto (KR 10-2019-0039686.)
Regarding claim 2,
	Yokouchi/Jeong discloses the claimed limitations as set forth above but fails top expressly disclose the inkjet printing device further comprising: 
a first connecting tube which is connected to a first end of the print head and along which the ink is supplied to the print head; 
a second connecting tube which is connected to a second end of the print head and along which the ink is moved from the print head; 
a first valve disposed in the first connecting tube and adjusting supply of the ink; and 
a second valve disposed in the second connecting tube and adjusting a flow rate of the ink.

However, Okamoto discloses a printing apparatus comprising: a first connecting tube [12 in figs. 1-3b] which is connected to a first end of a print head [10 in figs. 1-3b] and along which the ink is supplied to the print head [from ink tank 11 in figs. 1-3b]; a second connecting tube [13 in figs. 1-3b] which is connected to a second end of the print head and along which the ink is moved from the print head [back to ink tank 11 in figs. 1-3b]; a first valve [33a in figs. 3a-3b] disposed in the first connecting tube and adjusting supply of the ink; and a second valve [34a in figs. 3a-3b] disposed in the second connecting tube and adjusting a flow rate of the ink [paragraphs 0021-0052.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yokouchi/Jeong invention to include connecting tubes and valves to move ink to and from a printhead at a desired flow rate as taught by Okamoto for the purpose of efficiently cleaning the inside of an inkjet head and suppressing generation of waste ink [paragraph 0006.]   

Regarding claim 3,
	In the obvious combination, Okamoto further discloses wherein the suctioning part comprises: 
a third connecting tube [16 in figs. 1-3b] connected to the second connecting tube [as seen in the figures]; 
a suction pump [23 in figs. 1-3b] connected to the third connecting tube and transmitting suction force to the ink; and 
a suctioned ink storage part [17 in figs. 1-3b] which is connected to an end of the third connecting tube and in which the ink supplied through the suction pump is stored [paragraph 0024.]

Regarding claim 4,
	In the obvious combination, Okamoto further discloses wherein 
the third connecting tube is connected to the second connecting tube through the second valve [as seen in the figures], and 
the ink moves to the second connecting tube or the third connecting tube in accordance with opening or closing of the second valve [paragraphs 0023-0024.]

Regarding claim 5,
	In the obvious combination, Okamoto further discloses wherein the second valve is a three-way valve [as seen in figs. 3a-3b; paragraphs 0049-0052.]

Regarding claim 8,
	In the obvious combination, Okamoto further discloses the inkjet printing further comprising: 
a first circulating ink storage part [11 in figs. 1-3b] in which the ink is stored; 
a second circulating ink storage part [chamber inside head 10 through which ink passes to be ejected or circulated] which receives the ink from the first circulating ink storage part and is connected to the second connecting tube [as seen in the figures]; 
a circulation pump [21 in figs. 1-3b] that moves the ink from the second circulating ink storage part [as seen in the figures]; and 
a third circulating ink storage part [17 in figs. 1-3b] that receives the ink from the circulation pump [after it passes through the head], 
wherein the third circulating ink storage part is connected to the first connecting tube and supplies the ink to the print head [as seen in the figures.]

Regarding claim 9,
	In the obvious combination, Yokouchi further discloses wherein 
the print head comprises an inkjet head, the inkjet head comprising: 
an inlet [252A in fig. 1] connected from the first connecting tube [30 in fig. 1; as applied to the Okamoto reference (equivalent to tube 12 in its disclosure)]; 
an internal tube [252 in fig. 3] that passes through an inner portion of the inkjet head from the inlet [paragraphs 0062 and 0085]; 
piezo chambers [230 in fig. 5] connected from the internal tube to a lower portion thereof [as seen in the fig. 5; paragraphs 0068-0085 and 0138]; and 
an outlet [256 in fig. 3] which is disposed on a side of the internal tube that is opposite to the inlet and is connected to the second connecting tube [as seen in fig. 3; paragraphs 0068-0085], and 
each of the nozzles is disposed in one of the piezo chambers [as seen in the figures; paragraphs 0068-0085 and 0138.]

Regarding claim 10,
	In the obvious combination, Yokouchi discloses a method of addressing non-discharge in an inkjet printing device that includes a print head [200 in figs. 1 and 5] including nozzles [280 in figs. 4-5] that discharge an ink, a dipping bath [14 in fig. 1] in which the print head is immersed and which includes a suction solution [cleaning liquid 12 in fig. 1], and a suctioning part [22/24 in fig. 1] which is connected to the print head and suctions the suction solution along with the ink remaining in the print head [paragraphs 0016-0021.], the method comprising: 
immersing the print head in the dipping bath [paragraph 0016]; and 
driving a suction pump [22 in fig. 1] of the suctioning part to suction the suction solution included in the dipping bath through the print head along with the ink remaining in the print head [paragraphs 0016-0021],
whereas Jeong discloses the ink [30 in figs. 2 and 4a] including light emitting elements [dipoles 31 in fig. 4a; paragraphs 0017 and 0053], and Okamoto discloses the method comprising: closing a first valve [33a in figs. 3a-3b] connected to a first end of the print head [10 in figs. 1-3b] and switching a second valve [34a in figs. 3a-3b] connected to a second end of the print head; wherein a suctioning part [21 in figs. 1-3b] is connected to the second valve [paragraphs 0021-0052.]

Regarding claim 11,
	In the obvious combination, Yokouchi further discloses wherein the immersing of the print head in the dipping bath comprises immersing the print head so that nozzles of an inkjet head provided in the print head are immersed in the suction solution [paragraph 0016; as seen in fig. 1.]

Regarding claim 12,
	In the obvious combination, Okamoto further discloses wherein 
the inkjet printing device comprises: 
a first connecting tube [12 in figs. 1-3b] which is connected to a first end of the print head and along which the ink is supplied to the print head; and 
a second connecting tube [13 in figs. 1-3b] which is connected to a second end of the print head and along which the ink is moved from the print head, 
the first valve is disposed in the first connecting tube [as seen in figs. 3a-3b] and adjusts supply of the ink, and 
the second valve is disposed in the second connecting tube [as seen in figs. 3a-3b] and adjusts a flow rate of the ink [paragraphs 0021-0052.]
Regarding claim 13,
	In the obvious combination, Okamoto further discloses wherein the suctioning part comprises: 
a third connecting tube [16 in figs. 1-3b] connected to the second connecting tube; 
a suction pump [23 in figs. 1-3b] connected to the third connecting tube and transmitting suction force to the ink; and 
a suctioned ink storage part [17 in figs. 1-3b] which is connected to an end of the third connecting tube and in which the ink supplied through the suction pump is stored [paragraphs 0024; as seen in the figures.]

Regarding claim 14,
	In the obvious combination, Okamoto further discloses wherein the closing of the first valve and switching of the second valve comprises: 
closing the first valve to block movement of the ink to the first connecting tube; and 
switching the second valve to form a flow path in which the ink is movable through the second connecting tube and the third connecting tube [paragraphs 0021-0052.]

Regarding claim 15,
	In the obvious combination, Okamoto further discloses wherein, by driving the suction pump, a suction force acts on the third connecting tube connected to the pressure pump and acts on the second valve, the second connecting tube, and the print head to suction the suction solution [paragraph 0024.]

Regarding claim 16,
	In the obvious combination, Yokouchi further discloses wherein 
the print head comprises an inkjet head [paragraph 0016], 
the inkjet head includes a piezo chamber [230 in fig. 5] and nozzles [280 in fig. 5; paragraphs 0068-0085 and 0138], and 
the suction solution is suctioned from the nozzles [paragraphs 0038, 0068-0085 and 0103.]

Regarding claim 17,
	In the obvious combination, Yokouchi further discloses wherein, as the suction solution is suctioned through the nozzles, a turbulent flow is formed in the piezo chamber connected to the nozzles [paragraphs 0038, 0068-0085, 103 and 0138.]

Regarding claim 18,
	In the obvious combination, Yokouchi further discloses wherein due to the turbulent flow, light emitting elements of the ink that are accumulated in the piezo chamber float, and along with the suction solution, the ink including the light emitting elements is suctioned to the suctioning part through the second connecting tube [as applied to the Jeong reference; it is well-known and obvious that if the ink is sucked out, the light elements in it will be as well.]

Regarding claim 19,
	In the obvious combination, Yokouchi further discloses wherein the ink and the suction solution are stored in the suctioned ink storage part [24 in fig. 1] through the suction pump [22 in fig. 1] of the suctioning part [as applied to the Okamoto reference.]
Regarding claim 20,
	In the obvious combination, Okamoto further discloses the method further comprising, after the suctioning of the suction solution and the ink, opening the first valve [31 in fig. 1] and switching the second valve [32 in fig. 1] to block movement of the ink to the third connecting tube [paragraphs 0023 and 0024; as seen in fig. 1; as applied to the Yokouchi reference.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853